Name: Commission Regulation (EEC) No 3407/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to the products of the CN code 3105 originating in Poland, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  Europe
 Date Published: nan

 28 . 11 . 90 Official Journal of the European Communities No L 328/13 COMMISSION REGULATION (EEC) No 3407/90 of 27 November 1990 re-establishing the levying of the customs duties applicable to the products of the CN code 3105 originating in Poland, to which the preferential arrangements of Council Regulation (EEC) No 3896/89 apply Whereas, in the case of the products of the CN code 3105 originating in Poland the individual ceiling amounts to ECU 4 600 000 whereas that ceiling was reached on 17 July 1990, by charges of imports into the Community of the products in question originating in Poland ; whereas, it is appropriate to re-establish the levying of customs duties for the products in question with regard to Poland, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3896/89, suspension of customs duties is accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in ques ­ tion are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 1 December 1990, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3896/89, shall be reintroduced on imports into the Community of the following products, originating in Poland : Order No CN code Description 10.0420 3105 Mineral or chemical fertilizers containing two or three of the ferti ­ lizing elements nitrogen, phosphorus and potassium ; other fertili ­ zers ; goods of this chapter in tablets or similar forms or in pack ­ ages of a gross weight not exceeding 10 kg Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 1 .